Case 3:20-cv-05702-MAS-ZNQ Document 10 Filed 08/06/20 Page 1 of 2 PageID: 205



Liza M. Walsh
William T. Walsh, Jr.
WALSH PIZZI O’REILLY FALANGA LLP
Three Gateway Center
100 Mulberry Street, 15th Floor
Newark, N.J. 07102
(973) 757-1100

Stephen E. Goldman (subject to pro hac vice admission)
Wystan M. Ackerman (subject to pro hac vice admission)
Denis J. O’Malley (subject to pro hac vice admission)
ROBINSON & COLE LLP
280 Trumbull Street
Hartford, CT 06103
Tel: 860-275-8200

Attorneys for Defendant
Travelers Casualty Insurance Company of America

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

 CHESTER C. CHIANESE DDS LLC,
                                                  Case No. 3:20-cv-05702-MAS-ZNQ
                            Plaintiff,
                                                  NOTICE OF DEFENDANT TRAVELERS
                                                  CASUALTY INSURANCE COMPANY OF
     v.
                                                    AMERICA’S MOTION TO DISMISS
 TRAVELERS CASUALTY INSURANCE
                                                              Electronically Filed
 COMPANY OF AMERICA,
                                                      ORAL ARGUMENT REQUESTED
                            Defendant.




          PLEASE TAKE NOTICE that on September 8, 2020, or as soon as the Court deems

appropriate, counsel for Defendant Travelers Casualty Insurance Company of America

(“Travelers”) shall move before the Honorable Michael A. Shipp, U.S.D.J., at the Clarkson S.

Fisher Building & U.S. Courthouse, 402 East State Street, Trenton, NJ, for entry of an Order
Case 3:20-cv-05702-MAS-ZNQ Document 10 Filed 08/06/20 Page 2 of 2 PageID: 206



dismissing Plaintiff Chester C. Chianese DDS LLC’s Complaint (ECF No. 1) pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that, in support of its Motion, Travelers will rely

upon the Brief, Declaration of Liza M. Walsh with accompanying Exhibits, and any additional

submissions made hereafter.

       PLEASE TAKE FURTHER NOTICE that a proposed order is also submitted herewith

for the Court’s consideration.

       PLEASE TAKE FURTHER NOTICE that Travelers requests oral argument.


Dated: August 6, 2020

                                   s/ Liza M. Walsh
                                  Liza M. Walsh
                                  William T. Walsh, Jr.
                                  WALSH PIZZI O’REILLY FALANGA LLP
                                  Three Gateway Center
                                  100 Mulberry Street, 15th Floor
                                  Newark, N.J. 07102
                                  (973) 757-1100

                                  Stephen E. Goldman (subject to pro hac vice admission)
                                  Wystan M. Ackerman (subject to pro hac vice admission)
                                  Denis J. O’Malley (subject to pro hac vice admission)
                                  ROBINSON & COLE LLP
                                  280 Trumbull Street
                                  Hartford, CT 06103
                                  Tel: 860-275-8200
                                  Fax: 860-275-8299
                                  E-mail: sgoldman@rc.com
                                  E-mail: wackerman@rc.com
                                  E-mail: domalley@rc.com

                                  Attorneys for Defendant
                                  Travelers Casualty Insurance Company of America
